IN THE UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF AR.KANSAS

HoT sPRlNGs DIVISIoN

UNITED sTATSE or AMERICA, )
Plawaff )
)

v. ) No. 6:1 9cv6012
)
GEORGE EUGENE PATE, )
Defendant )

coNSE`NT JUDGMENT

Plaintiff, the United States of America, having filed its Complaint herein, and the
defendant, having consented to the making and entry of this Judgrnent Without trial, hereby agree
as follows:

1. This Court has jurisdiction over the subject matter of this litigaion and over all
parties thereto. The Complaint filed herein states a claim upon Which relief can be granted.

2. The defendant hereby acknowledges and accepts service of the Complaint filed
herein.

3. The defendant hereby agrees to the entry of Judgrnent in the sum of $187,348.00
and post judgment interest at the legal rate from the date of execution of this Consent Judgrnent
until paid in full. Defendant agrees to make monthly payments in an amount approved by the U.
S. Attorney's Offlce, until the debt is paid in filll.

4. This Consent Judgment shall be recorded among the records of the Circuit Court: in

the county of residence of the defendant and all other jurisdictions Where it is determined by the

United States that the defendant owns real or personal property.

 

 

5 . The defendant shall keep the United States currently informed in Writing of any
material change in his financial situation or ability to pay, and of any change in his employment
place of residence or telephone number. Defendant shall provide such information to the United
States Attorney, Financial Litigation Unit, 414 Parker Avenue, Fon; Smith, Arkansas 72901.

6. The defendant shall provide the United States with current, accurate evidence of
his assets, income and expenditures (including, but not limited to, his F ederal income tax retu:ms)
Within fifteen (15) days of the date of a request for such evidence by the United States Attorney.

7. The United States will submit this debt to the Department of the Treasury for
inclusion in the Treasury Offset Program. Under this program, any federal payment the defendant,
George Eugene Pate, would normally receive may be offset and applied to this debt.

IT IS THEREFORE, ORDERED, ADJUDGED and DECREED that the plaintiff recover
and have judgment against the defendant George Eugene Pate, in the amount of $187,348.00,
with post judgment interest at the legal rate of _?-'_5‘1 percent pursuant to 28 U.S.C. Section
1961(a) from date of judgment until judgment is paid in Hnl, and $350.00 filing fees pursuant to
28 U.S.C. §§ 1920 and 2412; and $20.00 docket fees pursuant to 28 U.S.C. § 1923, and costs of

this suit.

 

1!3!/ Icr Date é.¢_¢é~.~...-,__) _»Q.<?_‘..LQ_,L,_,R¢`

sUsAN o. HICKEY
U. s. nrsnncr count moon
coNsENrnn ro.- f

W%/ »5/_,?//\/¢\ a//M//zoxa

Marl< W. wetb "“ n 36
Assistant U. S. Attorney

W€¢/‘@r. /})J_e:/ /~»§-~/€I

George E@ene Pate Date
Defendant

 

 

.`-w-;~,- '- -

-T,.. _ .`_,,,

